DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                SECURITY NATIONAL MORTGAGE CO.,
                            Appellant,

                                    v.

                           CREVAN O. REID,
                              Appellee.

                             No. 4D14-2450

                          [February 24, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Glenn     D.   Kelley,    Judge;   L.T.    Case    No.
502010CA024401XXXXMB.

   James P. Ferraro of the Ferraro Law Group, PL, Stuart, for appellant.

  Alan Sackrin of Sackrin & Tolchinsky, P.A., Hallandale Beach, for
appellee.

PER CURIAM.

    The lower court dismissed Security National Mortgage Co.’s case
following Security’s non-appearance at a pretrial conference.
Subsequently, Security moved to vacate the dismissal pursuant to Florida
Rule of Civil Procedure 1.540(b). The trial court denied Security’s rule
1.540(b) motion, and Security moved for rehearing. The trial court granted
the motion for rehearing and then denied Security’s motion to vacate a
second time. It is from this second denial that Security appeals.

   The Florida Rules of Civil Procedure do not authorize the rehearing of
an order entered on a rule 1.540(b) motion. See Intercoastal Marina
Towers, Inc. v. Suburban Bank, 506 So. 2d 1177, 1178 (Fla. 4th DCA
1987). The lower court was therefore without jurisdiction to rehear
Security’s motion after it had already denied it. See Thornton v. Jabeen,
683 So. 2d 150 (Fla. 3d DCA 1996); Irwin v. Walker, 468 So. 2d 241 (Fla.
2d DCA 1984). We therefore do not reach the merits of Security’s appeal
and quash the order denying Security’s motion to vacate entered on
rehearing.
   Security also appeals the lower court’s reservation of jurisdiction to
award attorney’s fees. However, because the lower court has not entered
an order awarding a specific amount of attorney’s fees, we dismiss this
portion of the appeal as not being ripe. See REC Ctrs., Inc. v. Shaughnessy,
407 So. 2d 971, 975 (Fla. 4th DCA 1981).

   Quashed in part and dismissed in part.

WARNER, GROSS and LEVINE, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2